Reade, J.
The statute makes the value of the property the guide for the verdict • of the jury. The estimate put upon it by the parties at the time of the sale was, to say the least, *357some evidence of its value, and was properly left to the jury, with the other evidence in the case.
The objection, that his Honor'allowed the blank endorsement to be tilled up, is without torce. It. was within the discretion of his Honor, and is usually -treated as a matter of course.
There is no error.
Per Curiam. Judgment affirmed.